                     Case 19-10289-LSS   Doc 2843   Filed 01/25/21    Page 1 of 2



BENNETT S. SILVERBERG
direct dial: 212.209.4924
fax: 212.938.2924
bsilverberg@brownrudnick.com



January 25, 2021




The Honorable Laurie Selber Silverstein
United States Bankruptcy Judge
United States Bankruptcy Court
For the District of Delaware
824 North Market Street, 6th Floor
Wilmington, Delaware 19801

RE: Imerys Talc America, Inc., et al., Case No. 19-10289 (LSS)

Dear Judge Silverstein,

        Brown Rudnick LLP (“Brown Rudnick”) and Morris James LLP (“Morris James” and,
together with Brown Rudnick, “Ad Hoc Committee Counsel”), represent the Ad Hoc Committee
of Imerys Talc Litigation Plaintiffs (the “Ad Hoc Committee”). The Ad Hoc Committee hereby
joins in the arguments made in the response of Arnold & Itkin LLP [Docket No. 2840] (the “A&I
Letter”) to the January 20, 2021 letters submitted by (i) the Debtors [Docket No. 2807], and (ii)
the Official Committee of Tort Claimants (the “TCC”) and James L. Patton, Jr., the future claims
representative (the “FCR” and together with the Debtors and the TCC, the “Plan Proponents”)
[Docket No. 2806]. For the reasons stated in the A&I Letter, the Court should reject the Plan
Proponents’ broad assertions of the common interest privilege.

        The Ad Hoc Committee reserves all rights to defend, object or otherwise respond to any
issues raised by the Plan Proponents or other parties in connection with the common interest
privilege assertions. The Ad Hoc Committee further reserves all rights to seek and compel
additional discovery and to seek relief under any scheduling order or agreement to take into
account the time needed to obtain responsive, non-privileged documents.

Sincerely,

BROWN RUDNICK LLP


/s/ Bennett S. Silverberg
Bennett S. Silverberg

cc:         Jeffrey R. Waxman
            Eric J. Monzo
            Brya M. Keilson
       Case 19-10289-LSS                    Doc 2843   Filed 01/25/21   Page 2 of 2

  The Honorable Laurie Selber Silverstein
  January 25, 2021
  Page 2




David J. Molton
Sunni P. Beville
All parties receiving ECF notifications
